MEMORANDUM***
Jaime Flores-Gonzalez was convicted of two counts of bringing illegal aliens into the United States for financial gain, in violation of 8 U.S.C. § 1324(a)(2)(B)®, and two counts of bringing illegal aliens into the United States without presentation, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii). Flores-Gonzalez appeals his conviction on the ground that his Sixth Amendment rights were violated when the district court denied his motion for substitution of counsel. We affirm.
We review the district court’s denial of a motion for substitution for abuse of discretion. United States v. Castro, 972 F.2d 1107, 1109 (9th Cir.1992). When reviewing a denial of a motion for substitution of counsel, we consider (1) the timeliness of the motion, (2) the adequacy of the district court’s inquiry into the defendant’s complaint, and (3) whether the asserted conflict was so great as to result in a complete breakdown in communication and a consequent inability to present a defense. Id.
The district court did not abuse its discretion when it denied Flores-Gonzalez’s motion made, as it was, on the eve of a firm trial date. Id.; United States v. McClendon, 782 F.2d 785, 789 (9th Cir. 1986).
Furthermore, the district court’s inquiry was adequate and indicated that there was no complete breakdown in communication between Flores-Gonzalez and his counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.